Exhibit 10.17
TECHTEAM GLOBAL, INC. EXECUTIVE LONG TERM INCENTIVE PROGRAM
ARTICLE I. PURPOSE AND EFFECTIVE DATE
          The purpose of the Long Term Incentive Program (LTIP) is to (1) align
the interests of management with the Company’s Shareholders and (2) attract and
retain key executives who strive for excellence, by providing equity-based
incentives to such key executives. The LTIP encourages key executives to choose
strategies and investments that maximize shareholder value. The LTIP provides
incentive for individuals to perform beyond standard expectations and provides
competitive compensation for those who contribute most to the success of the
Company.
          The LTIP will consist of the following types of stock incentive
programs, and administered in conjunction with the Company’s Incentive Stock
Plan:

  1.   A restricted stock program that focuses on retaining high performing
executives over a longer period of time. This stock is issued upon achievement
of specified performance goals, but the stock is subject to a risk of forfeiture
and cannot be transferred by the Participant unless the Participant satisfies
the vesting requirements.     2.   A performance stock program that focuses on
rewarding extraordinary performing executives. This stock is issued upon the
determination by the Compensation Committee that the executive has shown
extraordinary performance, but the stock is subject to a risk of forfeiture and
cannot be transferred by the Participant unless the Participant continues in
employment with the Company for one year after the performance stock is issued.

          The amendment of the Plan is effective for the 2008 Program Year and
thereafter.
ARTICLE II. PARTICIPATION
          Section 2.01 Eligible Employees. Eligible employees are those who are
designated as eligible by the Chief Executive Officer and approved by the
Compensation Committee. An individual who becomes a Participant after the first
day of a Program Year may become a Participant under the Program. For the
purposes of an award under Article III, Long-Term Incentive — Restricted Stock
Participants, any award will be made pro rata, based upon the length of the
individual’s eligibility during the Program Year.
          Section 2.02 Cessation of Participation. Notwithstanding anything
herein to the contrary, an individual will cease to be considered a Participant
for purposes of this Program on the date that he ceases to be employed in an
eligible position, regardless of whether he is still employed by the Company. No
awards will be issued to any employee who is not actively employed by the
Company on the date of issuance. In addition, Participants must be actively
employed by the Company at the time a stock award vests in order to receive the
benefit of the award. For purposes hereof, “actively employed” means
actively-at-work on the date in question

 



--------------------------------------------------------------------------------



 



(or if the date in question falls on a weekend, actively-at-work on the
immediately preceding business day), on a Company-approved leave of absence,
such as vacation, paid holiday, short-term disability leave, military leave, or
FMLA leave, or retired from employment with the Company after the age of
sixty-five (65) years.
ARTICLE III. LONG-TERM INCENTIVE — RESTRICTED STOCK
          Section 3.01 Establishment of Annual Performance Goal. No later than
thirty (30) days after the beginning of each Program Year, the Board shall
establish the Annual Performance Goal for such Program Year. The Annual
Performance Goal will be based on the Company’s target Operating Income for the
Program Year.
          Section 3.02 Award of Restricted Stock.
     (a) The number of shares of Restricted Stock that may be issued to a
Participant is based upon the Company’s attainment of the Aggregate Performance
Goal for the Program Year. The Aggregate Performance Goal will change on a
rolling three-year basis based on the Annual Performance Goals for the Program
Year and the two preceding years. In other words, the LTIP will begin in the
first year of inception and an award of Restricted Stock will be made based on
the Annual Performance Goal for the first year; the award of Restricted Stock in
Program Year two will be based on Annual Performance Goals for years one and
two; the award of Restricted Stock in Program Year three will be based on Annual
Performance Goals for years one, two and three; the award of Restricted Stock in
Program Year four will be based on Annual Performance Goals for years two, three
and four; and so on. See Table A below which provides an example for
illustration purposes only:
Table A

                                                              Annual            
                Performance   Aggregate                         Goal  
Performance   Actual   Cumulative     Program   Measurement   (Operating   Goal
  Achievement   Achievement   % Year   Period   Income, $M)   ($M)   ($M)   ($M)
  Achievement
1
    1       4.9       4.9       5.2       5.2       106 %
2
    1 + 2       4.9 + 10.6       15.5       5.2 + 11.0       16.2       104 %
3
    1 + 2 + 3       4.9 + 10.6 +16.3       31.8       5.2 + 11.0 + 23.6      
39.8       125 %
4
    2 + 3 + 4       10.6 + 16.3 + 18.9       45.8       11.0 + 23.6 + 18.1      
52.7       115 %
5
    3 + 4 + 5       16.3 + 18.9 + 22.3       57.5       23.6 + 18.1 + 19.3      
61.0       106 %
6
    4 + 5 + 6       18.9 + 22.3 + 24.0       65.2       18.1 + 19.3 + 20.8      
58.2       89 %

2



--------------------------------------------------------------------------------



 



          Section 3.02 Award of Restricted Stock, cont.
     (b) Each eligible Participant on the Valuation Date for a given Performance
Period shall be awarded an incentive equal to the Percentage of Base Salary
(“Stock Target Amount”) specified in Table B for the Participant’s position
multiplied by the Calculation Factor specified in Table C. The Calculation
Factor shall be determined by the extent to which the Aggregate Performance Goal
has been achieved for such Performance Period. If a Participant changes
positions within a Program Year, the Participant’s Stock Target Amount for such
Program Year will be based the greater of the applicable percentages specified
in Table B that apply to such Participant during such Program Year.
TABLE B
Stock Target Amount as a Percentage of Base Salary

              Stock Target Title   Amount
Level 1
    30 %
Level 2
    25 %
Level 3
    20 %
Level 4
    15 %
 
  * as a percentage of Base Salary

TABLE C
Factor Based on Achievement of the Aggregate Performance Goal

              Calculation Factor Corporate Measurement   for Target
100% or more of target achieved
  The factor is the actual percentage of the target achieved
90-99% of target achieved
    75 %
80-89% of target achieved
    50 %

All percentages will be calculated to two decimal places and then rounded to the
nearest whole percentage, e.g. a percentage of 89.50% will be rounded up to 90%,
while a percentage of 89.49% will be rounded down to 89%.

3



--------------------------------------------------------------------------------



 



Example 1
Example for Level 3 (Base Salary $150,000), Year Three
Company Aggregate Performance Goal for Year Three: $31.8 M
Company Achieves: $39.8M
Percentage of achievement versus goal: 125%
Vice President Stock Target: 20% of $150,000 (base salary) = $30,000
Calculation Factor for Achieving 125% of Target Goal: 125%
Restricted Stock Award: 125% * $30,000 = $37,500
Example 2
Example for Level 3 (Base Salary $150,000), Year Six
Company Aggregate Performance Goal for Year Six: $65.2M
Company Achieves: $58.2M
Percentage of achievement versus goal: 89%
Vice President Stock Target: 20% of $150,000 (base salary) = $30,000
Calculation Factor for Achieving 89% of Target Goal: 50%
Restricted Stock Award: 50% * $30,000 = $15,000
               (c) The Chief Financial Officer shall be responsible for
reporting to the Compensation Committee the Operating Income amounts for each
Program Year in the Performance Period and each eligible Participant’s Base
Salary for such Program Year. The Compensation Committee will review the report
of the Chief Financial Officer and determine the incentive amount for each
Participant as specified in Section 8.01.
          Section 3.03 Payment of Awards.
               (a) The amount determined under Section 3.02(c) shall be paid to
the Participant in Shares of Restricted Stock. The number of Shares to be issued
to a Participant shall be determined by dividing the incentive amount awarded to
such Participant by the Fair Market Value of a Share determined on the date
immediately preceding the payment date (as described in subsection (b)).
               (b) Shares of Restricted Stock shall be issued to Participants on
March 15 following the Program Year for which an incentive amount was
determined.
               (c) Shares of Restricted Stock shall not be transferable and
shall vest ratably over four (4) years; provided that if the Participant
terminates employment from the Company as a result of death or disability prior
to the vesting date, the Shares of Restricted Stock will become immediately and
fully vested on the date of such termination.

4



--------------------------------------------------------------------------------



 



ARTICLE IV. PERFORMANCE STOCK
          Section 4.01 Issuance of Performance Stock for Individual Achievement
The Company may issue Shares of Performance Stock to a Participant based on a
Participant’s individual extraordinary achievement above standard objectives for
the year, regardless of the Company’s Annual Performance Goals.
          Section 4.02 Determination of Performance Stock Awards The Chief
Executive Officer shall make a recommendation to the Compensation Committee of
the number of Shares of Performance Stock the Participant should receive and
detailing the extraordinary achievements of any Participant. The Compensation
Committee shall review the recommendation and approve, reject or modify the
recommendation of the Chief Executive Officer in its sole discretion. No
communication should occur with Participants prior to the written certification
of the Compensation Committee as set forth in Section 8.01.
          Section 4.03 Payment of Performance Stock Awards
               (a) Shares of Performance Stock shall be issued to Participants
on March 15 following the calendar year for which such award is made.
               (b) Shares of Performance Stock shall not be transferable and
shall be subject to forfeiture unless the Participant remains employed with the
Company for one (1) year after the date of issuance; provided that if the
Participant terminates employment from the Company as a result of death,
disability or retirement prior to the vesting date, the Shares of Performance
Stock will become immediately and fully vested on the date of such termination.
ARTICLE V. RIGHTS OF THE COMPENSATION COMMITTEE
          Section 5.01 Rights of the Compensation Committee. The Compensation
Committee reserves the right to distribute Restricted Stock, Performance Stock
or nonqualified stock options as it deems appropriate in extraordinary
circumstances. In addition, the Compensation Committee reserves the right to
approve, modify or reject any stock awards in the event that extraordinary
circumstances warrant such action.
ARTICLE VI. AMENDMENT AND TERMINATION
          Section 6.01 Amendment and Termination. The Company shall have the
right by action of the Board to amend or terminate (in whole or in part) this
Program at any time and in any manner; provided, however, that no amendment or
termination may affect the amount of incentives accrued prior to the date of
such Board action or the effective date thereof, whichever is later, nor may any
amendment or termination affect the rights and responsibilities of any
Participant or of the Company with respect to Stock issued to Participants prior
to such operative date. For purposes of this Section 7.01, an incentive will be
deemed to be “accrued” on the Valuation Date of the Program Year or Performance
Period with respect to which it is payable under the Program.

5



--------------------------------------------------------------------------------



 



ARTICLE VII. GENERAL PROVISIONS
          Section 7.01 Preparation of Reports for Compensation Committee The
Chief Executive Officer and Chief Financial Officer shall prepare a report for
the Compensation Committee detailing the Operating Income of the Company for the
Performance Period and each Participant’s Base Salary, Restricted Stock earned
by each Participant, and a recommendation for the award of any Performance Stock
for any Participant. As soon as practicable after the close of the Performance
Period, the Compensation Committee shall meet to review and certify in writing,
whether, and to what extent, the objectives for the Performance Period have been
achieved, and determine whether to award any Performance Stock to any
Participants. The Compensation Committee shall certify in writing the awards to
each Participant. No communication should occur with Participants prior to this
written certification.
          Section 7.02 Limitation of Rights Against the Company. Neither
participation in this Program, as in effect at any time, nor the incentive and
entitlements accorded hereunder, shall be construed as giving to any Participant
any right to be employed by the Company, limiting in any way the right of the
Company to terminate such Participant’s employment at any time, evidencing any
agreement or understanding, expressed or implied, that the Company will employ
such Participant in any particular position or at any particular rate of
compensation and/or guaranteeing such Participant any right to receive any other
form or amount of remuneration from the Company.
          Section 7.03 Spendthrift Clause. No Participant shall have the right
to transfer, assign, alienate, anticipate, pledge or encumber any incentive
hereunder, whether currently or thereafter payable, nor shall such payments, or
any part of the Company assets from which such benefits may be paid, be subject
to seizure by legal process by any creditor of such Participant or Beneficiary.
Any attempt to effect such a diversion or seizure as aforedescribed shall be
deemed null and void for all purposes hereunder.
          Section 7.04 Withholding. The Company shall be entitled to withhold
any Shares issued hereunder (or require the Participant to deliver to the
Company such number of Shares that would otherwise vest) having a Fair Market
Value on the date the Shares are withheld (or delivered) equal to the amount
necessary to satisfy the Company’s minimum federal, state, or local tax
withholding obligations with respect to such issuance of Shares or the vesting
thereof. The Company shall be entitled to withhold from any other amount payable
to a Participant the amount necessary to satisfy the Company’s federal, state,
or local tax withholding obligations with respect to the issuance of Shares
hereunder or the vesting of such Shares.
          Section 7.05 Liability. Neither the Company nor any shareholder,
director, officer or other employee of the Company, nor the Compensation
Committee or any person serving as a delegate of the Compensation Committee, or
any other person shall be jointly or severally liable for any act or failure to
act hereunder, except for gross negligence or fraud.

6



--------------------------------------------------------------------------------



 



          Section 7.06 Successors and Assigns. The terms and conditions of the
Program, as amended and in effect from time to time, shall be binding upon the
successors and assigns of the Company, including without limitation any entity
into which the Company may be merged or with which the Company may be
consolidated or to which substantially all of the assets of the Company are sold
or transferred.
ARTICLE VIII. DEFINITIONS
          Section 8.01 Definitions. Whenever used herein, the following words
and phrases shall have the meaning indicated below, unless the context clearly
indicates otherwise:
               (a) “Aggregate Performance Goal” means up to three consecutive
years of Annual Performance Goals (i.e., the current year’s Annual Performance
Goal and the past two years’ Annual Performance Goals) or for as long as the
Program has been in place, whichever is shorter.
               (b) “Annual Performance Goal” means the Operating Income for a
Program Year.
               (c) “Base Salary” for a given Program Year means the
Participant’s rate of annual base salary as of the last day of such Program
Year.
               (d) “Board” means the Board of Directors of TechTeam Global, Inc.
               (e) “Company” means TechTeam Global, Inc. and its subsidiaries.
               (f) “Fair Market Value” of a Share means, for purposes of
Section 3.03, the closing price of a Share as quoted on The National Association
of Securities Dealers’ Automated Quotation System (including The Nasdaq Stock
Market’s National Market) on the date of the award or, if the market is closed
on the date of award, the closing price of a Share on the last trading day prior
to the date of the award. If the Shares are not traded on a registered
securities exchange or quoted in such a quotation system, the Committee shall
determine the Fair Market Value of a Share. In any other context, “Fair Market
Value” has the meaning ascribed to such term in the Company’s Incentive Stock
Plan.
               (g) “Operating Income” means the Company’s income before taxes,
foreign currency conversion and interest income, determined in a consolidated
basis.
               (h) “Participant” means any Company employee who satisfies the
provisions of Section 2.01 hereof.
               (i) “Performance Period” means the period for which the
performance goals are measured.
               (j) “Performance Stock” means a grant of Stock that vests one
year after the date of grant.
               (k) “Program Year” means the twelve (12) month period commencing
on January 1 of each calendar year.

7



--------------------------------------------------------------------------------



 



               (l) “Restricted Stock” means a grant of Stock that vests ratably
over four (4) years.
               (m) “Stock” or “Share” means a share of the Company’s Common
Stock.
               (n) “Valuation Date” means the last day of a Program Year or the
last day of a Performance Period, as applicable.
          Section 8.02 Construction. Whenever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and whenever any words are used in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. The words “hereof”, “herein”, “hereunder” and other similar compounds of
the word “here” shall mean and refer to this entire Program and not to any
particular article or section. Titles of articles and sections hereof are for
general information only, and the Program is not to be construed by reference
thereto. The Program shall be construed and its validity determined according to
the laws of the State of Delaware to the extent such laws are not preempted by
federal law. In case any provision of this Program shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of this Program; but rather this Program shall be construed and
enforced as if said illegal and invalid provisions had never been inserted
therein.

8